Exhibit 10.21


AMENDMENT NO. 1 TO THE HARVARD BIOSCIENCE, INC.
EMPLOYEE STOCK PURCHASE PLAN


WHEREAS, the Board of Directors of Harvard Bioscience, Inc.  (“Company”) adopted
the Harvard Bioscience, Inc. Employee Stock Purchase Plan (“Plan”) on October
26, 2000; and


WHEREAS, the Plan is intended to constitute an “employee stock purchase
plan”  within the meaning of Section 423 (b) of the Internal Revenue Code of
1986, as amended (“Plan“); and


WHEREAS, the Company desires to amend the Plan in accordance with Section 18
thereof;


NOW, THEREFORE, the Company hereby amends the definition of Compensation in its
entirety as it appears in the first paragraph of Section 11 of the Plan
effective as of January 1, 2012,  as follows:


“The term, “Compensation” means the amount of an employee’s  base pay from the
Company prior to any reduction for deferrals made under either Code Section 125
or 401(k), including commissions, but excluding overtime, incentive or  bonus
awards, allowances and reimbursements for expenses such as relocation allowances
or travel expenses, income or gains on the exercise of Company stock options,
and similar extraordinary items.”